Citation Nr: 1524271	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-24 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and arthrosis of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971 and from September 1971 to January 1975.  He served on active duty for training (ACDUTRA) from October 12 to October 28, 1989 while in the Kentucky Army National Guard from November 1976 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The October 2010 decision, in pertinent part, denied entitlement to service connection for degenerative disc disease and arthrosis, bilateral hearing loss, and tinnitus.  The March 2011 decision denied entitlement to service connection for PTSD.

Although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed that issue, medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The most probative evidence indicates that lumbar spine degenerative disc disease and arthrosis were not incurred during active duty or ACDUTRA service, lumbar spine arthritis was not manifested to a compensable degree within one year of separation from service, and the lumbar spine disability is not otherwise related to military service, including the muscle strain in October 1989.

2.  The most probative evidence indicates that bilateral hearing loss, which was first shown more than ten years after separation from active duty, was not incurred in service and is not otherwise related to military service.

3.  Tinnitus, which was first reported in June 2010, was not shown in service and the most probative evidence indicates that any current tinnitus is not related to service.

4.  The most probative evidence of record indicates that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD or any other acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for degenerative disc disease and arthrosis of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for establishing service connection for an acquired psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In June and December 2010, VCAA letters were issued to the Veteran with regard to his claims for service connection.  The letters notified him of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and lay statements from the Veteran and his representative.  In this regard, the Veteran submitted an August 2011 record from J.B., M.D., noting treatment for back pain, which is missing two out of three pages.  As detailed below, the presence of a current back disability and an in-service injury is not in dispute.  Accordingly, the only information in the missing two pages that could possibly substantiate the claim would be a positive medical nexus statement from Dr. J.B.  Critically, however, Dr. J.B. had no access to the Veteran's claims file, as the history provided to Dr. J.B. by the Veteran concerning the nature of his in-service back injury - specifically that he had a MRI taken at the time demonstrating a herniated disc - is completely inaccurate.  Instead, the Veteran's National Guard service treatment records reflects that an MRI was not performed after the incident when he hurt his back in 1989, and rather than a herniated disc, the diagnosis was muscle strain, thoracic, lumbar, and abdominal.  Therefore, to obtain the remainder of the report based solely on the premise that it may potentially contain a favorable nexus opinion regarding the back disability would be an exercise in futility, since the opinion would carry no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, the Board will not further delay a decision in order to obtain the remainder of the report.  Additionally, there is no indication of any other relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran was afforded a VA examination with respect to each of his claimed disabilities on appeal and etiological opinions were proffered, which the Board finds are adequate to decide the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues in appellate status.

II. Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, organic diseases of the nervous system, and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which a veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

A. Preliminary Matter

Initially, the Board notes that at times the Veteran has suggested that he participated in combat during military service.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).

The Veteran's DD Form 214 and service personnel records identify his military occupational specialty as carpenter during his first period of service and as construction foreman and armorer/unit supply specialist during his second period of service.  They also document service in the Republic of Vietnam from July 1 through July 19, 1969 and in Germany from February 5 to December 6, 1970.  He had 15 days of excused leave from December 22, 1970 to January 4, 1971 and February 19, 1971.  During his second period of active duty service, he served in Germany from March 29 to July 1, 1974.  His awards included the National Defense Service Medal, Vietnam Service Medal, Good Conduct Medal, and Vietnam Campaign Medal with 60 Device.  

The Board finds that the evidence does not show that the Veteran participated in combat.  Although he has sometimes claimed participation in combat, he is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is participation in combat otherwise shown.  See 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000); VBA's Adjudication Procedure Manual, M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The Board therefore finds that the Veteran did not participate in "combat" for the purposes of applying the combat presumption.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997); 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  In reaching this determination, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a finding of participation in combat, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

B. Degenerative Disc Disease and Arthrosis

The Veteran contends that he has a low back disability as a result of an injury that occurred at Camp McCoy.

His active duty service treatment records are silent for complaints, diagnosis, or treatment for back problems.  In reports of medical history dated in July 1968 (enlistment) and June 1971, he denied currently or ever having back trouble of any kind.  July 1968 (enlistment), June 1971, and January 1975 (separation) examination reports show the spine was reported as normal on clinical evaluation.

His National Guard records detail that during a period of ACDUTRA service at Fort McCoy in October 1989, the Veteran hurt his low back lifting heavy wall lockers from one barracks to another.  An emergency room record reflects the Veteran's complaint of low back pain after lifting heavy objects with increased pain since his PT test, which included many sit-ups and push-ups, earlier in the day.  The diagnosis was muscle strain, thoracic, lumbar, and abdominal.  He received Motrin; was advised to rest; and was instructed to avoid sit-ups, push-ups, and lifting for one week.  A Statement of Medical Examination and Duty Status (DA Form 2173) indicated that the injury was incurred in line of duty and the muscle strain disability was expected to be temporary.  

A March 1990 Memorandum indicated that the Veteran was medically qualified to attend Warrant Officer Candidate (WOC) training and participate in physical training (PT).  Although he injured his back in October 1989, he was "currently functional[;] no back pain, no disa[b]ility, no time lost from work."   

In January 1992 and August 1994 National Guard reports of medical history, the Veteran denied having recurrent back pain.  On clinical evaluation in January 1992 and August 1994, the spine was reported as normal.  

The Veteran's original claim for service connection was received in November 2007.  He claimed entitlement to service connection for type II diabetes mellitus due to exposure to herbicides during his Vietnam service.  In support of his claim, he provided a record from his private physician, Dr. Irwin.

The Veteran established VA primary care at the Lexington VA Medical Center (VAMC) in January 2010 and at the West Palm Beach VAMC in February 2010.  He did not identify problems with back pain.

His claim for service connection for back pain was received in June 2010.  

During a July 2010 VA audiological examination, he indicated that he had worked as a UPS driver for 33 years.

The Veteran was afforded a VA spine examination in July 2010.  He reported straining his back in 1989 while moving wall lockers up steps and that the pain worsened during his next PT test.  He described seeking emergency treatment and receiving Ibuprofen.  He reported having continued low back pain since the incident and sometimes having intermittent sharp pain in his left leg.  He stated he had never sought treatment for back pain other than visiting chiropractors occasionally, perhaps ten times since the initial strain.  He denied ever having had a back x-ray or ever having missed work due to his back, stating that he just "suffered through it."  He reported having severe weekly flare-ups of back pain precipitated by physical labor and straining.  He indicated that he had worked as a UPS driver and retired in January 2010 based on eligibility by age or duration of work.  
The impression of a lumbar spine x-ray was degenerative disc disease and arthrosis.  Following a review of the claims file and physical examination, the examiner opined that it was less likely as not that the current low back disability was caused by or a result of the back injury in service.  In support of the conclusion, the examiner reiterated that the Veteran reported only one incident involving muscle strain of the lumbar spine, which occurred in 1989, and in the following years sought chiropractic care only on occasion, but never did he seek or require medical treatment of his back pain.  It was therefore less likely that his current back disability stemmed from the single incident in service.

Having considered the medical and lay evidence of record, the Board finds that service connection for lumbar spine degenerative disc disease and arthrosis is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he has experienced back pain since the October 1989 lifting injury during ACDUTRA service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to his claim of a continuity of low back symptomatology since the October 1989 lifting injury, the Board finds that the Veteran is not credible.  Here, service records more contemporaneous in time to the 1989 injury than to medical and lay evidence related to this 2010 claim for monetary benefits document that he twice denied experiencing recurrent back pain, and his spine was documented as normal on examination.  The March 1990 Memorandum also noted that he was medically qualified to attend training and PT, he denied current back pain, and he was not shown to have a low back disability.  The January 1992 and August 1994 service records documenting an absence of back pain symptoms and pathology support a conclusion that the October 1989 low back strain and symptomatology were acute and transitory rather than chronic.  In summary, the Board finds that the Veteran's remote statements regarding a continuity of low back pain symptomatology since 1989 to the present are inconsistent with prior statements he made in 1990, 1992, and 1994 and are contradicted by intervening, objective medical evidence showing a normal spine.

Moreover, the Board finds that the medical records dating since October 1989 are relevant to the issue of whether the Veteran experienced or perceived ongoing back pain or problems since the October 1989 lifting injury and low back strain to the present time, and the Board finds it reasonable to infer that he did not experience ongoing back pain since the 1989 injury.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, the medical records dated after October 1989 weigh against any finding of low back pain continuing since the October 1989 injury.

Turning to the medical opinion evidence, the Board finds that the opinion of the July 2010 VA examiner is persuasive and probative evidence against the claim for service connection for the low back disability because it was based on a review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner detailed her review of the claims file, conducted a thorough examination, and considered the Veteran's statements, including his reports that he never sought medical treatment for his back after the injury except for an estimated 10 visits to a chiropractor over a 20-year period for back pain.  The examiner concluded that with only one reported or documented incident of lumbar back strain, it was less likely as not that the degenerative disc disease and arthrosis were caused by that injury in service.

The Board finds that the examiner's conclusion is consistent with and supported by the record, which shows a single low back injury in October 1989 during ACDUTRA service that was treated with rest and Motrin, subsequent reports by the Veteran that he did not experience recurrent back pain, and subsequent objective evidence of a normal spine.  Moreover, the Board points out that the Veteran worked as a UPS truck driver for 33 years, and his account of experiencing flare-ups of back pain precipitated by physical labor and straining is consistent with his occupational duties.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to military service.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records are silent for complaints, diagnosis, or treatment for hearing loss or tinnitus.  A July 1968 enlistment medical history report and June 1971 medical history report reflect that the Veteran denied currently or ever having hearing loss, running ears, or ear trouble.  On enlistment examination in July 1968, the Veteran's ears were reported as normal on clinical evaluation.  The results of audiometric testing from his first period of service are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
July 1968
(Enlistment)
RIGHT
0 
5
-10
N/A
0

LEFT
10
10
-5
N/A
25
June 1971
(Separation)
RIGHT
5
5
10
N/A
15

LEFT
0
5
5
N/A
10
  
In March 1973, he complained of right ear pain and his left ear feeling stuffy for two weeks.  The impression was otitis media.  During August 1973 treatment at the ENT clinic, he complained of right ear pain for two months with drainage from the right ear; no hearing loss was noted.  The impression was mild otitis media.  

The Veteran also underwent audiometric testing in January 1975 at separation from his second period of service.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
January 1975
(Separation)
RIGHT
5 
5
5
5
5

LEFT
5
5
5
5
5

The ears, generally, were reported as normal on clinical evaluation.

The Veteran's records of separation list his military occupational specialty as carpenter during his first period of service and as construction foreman and armorer/unit supply specialist during his second period of service.  His service records do not reflect participation in combat.  His military occupational specialties during his National Guard service included field artillery senior sergeant, food service sergeant, and unit supply sergeant.

Service treatment records from his Army National Guard service document additional audiometric testing.  The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
September 1980
RIGHT
15
15
15
N/A
15

LEFT
15
15
15
N/A
15
January 1985
RIGHT
15
15
15
N/A
15

LEFT
15
15
15
N/A
15
June 1987
RIGHT
0
5
0
10
20

LEFT
20
15
5
20
20
January 1992
RIGHT
5
10
10
10
25

LEFT
25
30
15
40
40
August 1994
RIGHT
40
30
15
15
20

LEFT
35
30
30
30
25

In corresponding reports of medical history (dated in September 1980, January 1985, June 1987, January 1992, and August 1994), the Veteran denied past or present ear trouble or hearing loss.  He identified his usual occupation as truck driver.  These audiometry results reflect left ear hearing loss for VA compensation purposes in January 1992 and bilateral hearing loss in August 1994.  The January 1992 audiogram report noted that the Veteran was "routinely exposed to hazardous noise."

The Veteran was afforded a VA audiological examination in July 2010.  He described serving in the Army as a carpenter in a construction engineering unit and reported noise exposure from loud air compressors and other tools used on the job.  He stated that he sometimes worked around heavy equipment and reported exposure to mortar blasts and other explosions while in Vietnam.  As a National Guardsman, he reported exposure to artillery fire with hearing protection used during his two-week summer training sessions.  He indicated that he worked as a UPS truck driver for 33 years.  He denied recreational noise exposure other than the seasonal use of lawn care equipment.  He reported experiencing constant tinnitus for approximately 40 years (since 1970).

Audiometric testing data revealed bilateral hearing loss for VA compensation purposes.  The audiologist explained that the Veteran's responses to puretone stimuli were inconsistent, especially in the left ear, adding that his speech reception threshold on the left was not consistent with the puretone thresholds.  In addition, Stenger test results were indicative of possible exaggerated thresholds in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  

After reviewing the claims file and examining the Veteran, the audiologist opined that the bilateral hearing loss and tinnitus disabilities were less likely as not caused by or the result of military noise exposure.  In support of the conclusion, the audiologist observed that September 1980 and January 1985 physicals both showed normal bilateral hearing, reflecting that the Veteran's hearing was normal up to ten years after his Army discharge in 1975.  The audiologist further indicated that subsequent National Guard examinations showed mild hearing loss in January 1992 and again in January 1994.  The audiologist also explained that the flat configuration of the left ear hearing loss in August 1994 was not consistent with noise-induced hearing loss.  

The July 2010 VA audiologist reviewed the claims file again and offered additional medical opinions regarding the claimed hearing loss and tinnitus disabilities in a September 2010 addendum report.  The audiologist opined that the Veteran's hearing was not damaged during his initial Army enlistment because his enlistment physical in July 1968 and separation examination June 1971 both showed normal, bilateral hearing.  

The audiologist next considered the diagnosis and treatment for otitis media in March and August 1973.  The examiner explained that otitis media is a transient infection of the middle ear, and any changes in hearing that may occur secondary to otitis media would be temporary and would resolve as the infection clears.  The examiner noted that the January 1975 audiology examination showed normal, bilateral hearing through 6000 Hz, demonstrating that the Veteran's bouts of otitis media did not have any permanent impact on his hearing.  The audiologist also considered the numerous hearing tests from the Veteran's National Guard service and concluded that the current bilateral hearing loss was not caused by or the result of his complaints of ear pain while in the Army because examinations in September 1980 and 1985 both showed normal, bilateral hearing.

Finally, the audiologist explained that tinnitus is most often associated with hearing loss or changes in hearing thresholds; however, it has also been related to multiple other causes such as brain injury, depression, anxiety, high blood pressure, medications, and vascular changes of the inner ear secondary to aging.  The examiner opined that the Veteran's current complaints of tinnitus were not caused by or the result of ear pain in the Army.  In support of her conclusion, the examiner explained that medical research does not support the conclusion that permanent tinnitus can be caused by transient bouts of ear pain or otitis media and it was unreasonable to believe that otitis media could cause tinnitus.

Having considered the medical and lay evidence of record and the Veteran's contentions, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during active duty and finds his statements of noise exposure during active duty generally credible based on his experiences of serving briefly in Vietnam and in his capacity as a carpenter during his periods of active duty during which he used no hearing protection.  The Board also finds that the Veteran is competent to identify perceived hearing loss and tinnitus.  However, he is not competent to diagnose hearing loss as such requires audiometric testing or to provide an opinion that his current hearing loss is due to his in-service noise exposure as he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Considering the assertion that the Veteran's hearing loss and tinnitus began while on active duty, the Board notes that contemporaneous lay and medical evidence contradicts that assertion.  Again, the Board emphasizes that the Veteran is competent as a lay person to report perceived hearing loss and tinnitus; however, in multiple reports of medical history, he denied any perceived hearing loss or ear problems, including in January 1992 when audiometric testing revealed left ear hearing loss and in August 1994 when testing revealed bilateral hearing loss.  Prior to January 1992, audiometric testing consistently revealed normal hearing acuity.  Therefore, a finding of in-service onset of perceived hearing loss or tinnitus is unsupported by the record.

Instead, the Board finds that the Veteran's denials of perceived hearing loss or ear problems and objective evidence of normal hearing acuity on separation examination in January 1975, which were contemporaneous in time to his reported active duty military noise exposure, and his denials of hearing loss or ear problems during National Guard service in September 1980, January 1985, and June 1987 support the conclusion that despite being exposed to some excessive military noise in his duties as a carpenter, bilateral hearing loss and tinnitus were not incurred in service or manifested for many years after service.  

In fact, the January 1992 audiometry record from the Veteran's National Guard service appears to attribute the left ear hearing loss to his "routine[] expos[ure] to hazardous noise."  The Board notes that the Veteran had already worked for as a truck driver for 15 years when his left ear hearing loss first manifested and for 17 years when his right ear hearing loss first manifested.  

While it is unclear whether the January 1992 examiner was referring to the Veteran's occupation as a full-time UPS driver (particularly because the Veteran has denied noise exposure other than that during military service and from seasonal lawn care) or some other source, the Board finds that the January 1992 documentation of "routine" hazardous noise exposure suggests that the Veteran was likely exposed to excessive noise on a regular basis outside of his two-week INACDUTRA periods of National Guard service.  Stated differently, based on the Veteran's report of using hearing protection when exposed to artillery fire during his two-week summer sessions in the National Guard, the Board finds it reasonable to conclude that the January 1992 examiner's reference to "routine hazardous noise exposure" did not refer to the Veteran's limited exposure in the National Guard to artillery fire while using hearing protection.  

In summary, the Board finds that the documentation of routine exposure to hazardous noise, combined with the Veteran's denials of perceived hearing loss or ear problems and first objective evidence of hearing loss more than a decade after separation from active duty service, tends to support the conclusion that the Veteran's bilateral hearing loss and tinnitus were due to a noise source or sources outside of the Veteran's active duty and INACDUTRA periods of service.

The lack of any evidence of continuing hearing loss for many years between the periods of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Turning to the medical opinion evidence, in addition to the statement by the January 1992 examiner, who appeared to attribute the left year hearing loss to some routine hazardous noise exposure outside of the Veteran's INACDUTRA military experiences, the Board accepts the VA examiner's opinions, including those in the September 2010 addendum report, as being the most probative medical evidence on the subject of the Veteran's hearing loss and claimed tinnitus, as such was based on a review of all available historical records, and contains a rationale for the medical conclusions that are consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss and tinnitus not due to service, including his otitis media infections.  The Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiner, which reflect that his hearing loss and tinnitus are not due to noise exposure or disease in active duty service, to include on a delayed-onset theory of causation, or noise exposure during INACDUTRA service. 

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus. 

D. Psychiatric Disorder

The Veteran contends that he has PTSD due to events during his military service in Vietnam during his first period of active duty service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository.  38 C.F.R. § 3.304(f) (2014).  The stressors that the Veteran has reported relate to fear of hostile military activity.  § 3.304(f)(3).

The applicable regulation, 38 C.F.R. § 3.304(f)(3), provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Again, the Veteran's service records document his presence in Vietnam from July 1 through 19, 1969.  The remainder of his foreign service was in Germany.

His active duty and National Guard service treatment records are silent for complaints, diagnosis, or treatment of any psychiatric problems and psychiatric function was reported as normal on clinical evaluation in July 1968, June 1971, January 1975 (active duty separation), September 1980, January 1985, June 1987, January 1992, and August 1994.  In corresponding reports of medical history, the Veteran denied currently or ever having frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, or loss of memory or amnesia.

Post-service VA treatment records reflect that the Veteran established care at the Lexington VAMC in January 2010, reporting that he lost his private insurance.  Screening for PTSD and depression was negative at that time.  In February 2010, he enrolled at the West Palm Beach VAMC for care during the winter months.  Screening for PTSD and depression was negative and he denied any anxiety or depression during the primary care visit.  The PTSD screen asks whether 

you ever had any experience that was so frightening, horrible, or upsetting that, in the past month, you (A) Have had any nightmares about it or thought about it when you did not want to? (B) Tried hard not to think about it; went out of your way to avoid situations that remind you of it? (C) Were constantly on guard, watchful, or easily startled? (D) Felt numb or detached from others, activities, or your surroundings?

The Veteran responded "No" to each question.

In statements made during VA examinations regarding other claimed disabilities, the Veteran indicated that he had worked as a UPS truck driver for 33 years and retired in January 2010.  During a January 2008 VA diabetes examination, he also reported being the president of the teamsters union.

An August 2010 VA primary care note indicates that the Veteran endorsed "PTSD [symptoms] with nightmares," and his physician placed a behavioral health consultation request.  Later that morning, he met with a VA social worker and described "picking up mountain area Vietnamese and they would try to attack him."  The social worker noted that a PTSD diagnosis was suggested, but diagnosed anxiety disorder NOS (not otherwise specified).  
In September 2010, he met with a psychologist at the Lexington VA Medical Center (VAMC) and reported three traumatic events in Vietnam: seeing a soldier with his head blown off, taking a "Mountain Yard" [Montagnard] who he said threatened him with a razor, and being on guard duty and seeing tracers flying over him.  He described symptoms of reexperiencing such as intrusive memories, nightmares occurring 20 to 25 times per month, and trouble breathing; some avoidance symptoms and feeling detached from others; and symptoms of increased arousal, such as difficulty sleeping, increased irritability, "worse" concentration, keeping up his guard, and strong startle response.  

The psychologist noted that the Veteran's responses on the Trauma Symptom Inventory (TSI) reflected generalized overendorsement of all items, specific overendorsement of unusual items, or relatively accurate reporting of a psychotic or disorganized state.  The psychologist indicated that the results of the interview and testing were inconclusive, but diagnosed anxiety disorder NOS, depressive disorder NOS, rule out PTSD, and rule out delusional disorder.  Following additional testing and another clinical interview the next day, the diagnosis was PTSD and depressive disorder NOS.  Treatment recommendations included evidenced-based treatment for his PTSD, coping skills for his symptoms of anxiety and depression, and medications to decreased symptoms of anxiety and depression and to decrease his nightmares.  The Veteran declined treatment, indicating that he may follow-up with the West Palm Beach VAMC after traveling to Florida later in the month or with the Lexington VAMC after his return from Florida.

During an October 2010 primary care visit at the Okeechobee VA Community Based Outpatient Clinic (CBOC), the Veteran stated that he wanted to enroll in the West Palm Beach VA mental health clinic for PTSD.  

After receiving his claim for service connection for PTSD in November 2010, the RO asked the Veteran to complete and return an enclosed questionnaire to provide information about any military stressor(s).  He replied promptly in December 2010 that he continued to go to therapy at the Lexington Vet Center and stated that he did not have other evidence.
In a January 2011 treatment summary, a readjustment counseling therapist from the Lexington Vet Center detailed that the Veteran had been a client since December 201[0].  The Veteran presented with complaints of anxiety and sleep disturbance in the form of bad dreams related to his Vietnam experience.  He identified his stressor as a generalized fear that he would somehow be attacked by the Vietnamese people he guarded while they worked for the Army performing menial tasks.  The therapist stated that the Veteran endorsed bad dreams and generalized anxiety about the reported stressor.  The summary did not identify a diagnosed psychiatric disorder.

During a January 2011 VA psychiatry consultation at the Okeechobee CBOC, he complained of having PTSD symptoms since he left Vietnam that became worse when he retired.  He denied involvement in direct combat, but reported being in a combat area and experiencing traumatic events; he did not describe any specific traumatic events.  He denied depressive symptoms, but endorsed anxiety symptoms.  The assessment was rule out PTSD and anxiety disorder NOS.  

He met with a clinical social worker in February 2011 for an individual session to discuss treatment.  He reported he was not interested in therapy while in Florida because he was followed by a therapist in Kentucky.  He indicated that he retired in January 2010 and had an upsurge in PTSD symptoms with nightly nightmares.  He stated that he had symptoms since getting back from Vietnam, but the structure of work had helped him cope.  At present, he wanted to isolate more and had problems with sleep.  He denied flashbacks.  He described his wife of 41 years and children as supportive, good communication with his six siblings, and good support in Kentucky where all of his family resided.  Following a mental status examination, the diagnosis was PTSD and anxiety disorder NOS.  He continued to meet with the social worker and a certified clinical nurse specialist for PTSD and anxiety disorder NOS.

He was afforded a VA PTSD examination in February 2011 with a clinical psychologist.  Regarding symptoms and treatment, he stated that he had received outpatient treatment at the Vet Center since June 2010 and had been taking Trazadone, which "slowed down his heart" successfully when trying to go to sleep.  He reported that he had been having some difficulty adjusting to retirement and noted that he did not feel as though he had a purpose currently.  Concerning PTSD symptoms, he reported occasional triggers and thoughts about feared events in Vietnam, but the examiner noted that they were not frequent or intense enough to meet the diagnostic criteria.  The Veteran stated that after retirement, he started having nightmares nightly and getting "keyed up" at nighttime.  His nightmares were noted to be of a feared and not an actual event, and therefore, did not meet criteria for a PTSD diagnosis.  He denied experiencing any other psychological or physiological reactions during the day.  He stated that all of his symptoms had increased or begun after his retirement in January 2010.  

The Veteran endorsed some avoidance of thoughts, but indicated he was able to "ignore" the thoughts with success.  The examiner commented that the Veteran was able to discuss the events in a vague fashion but without any visible change in anxiety.  Regarding hyperarousal symptoms, the Veteran endorsed hypervigilance in a vague fashion and reported that he "fears everything."  He described worrying, but noted that he has a fear that someone is going to hurt him "like the Mountain Yards are always after me."

Following a review of the claims file and mental status examination, the examiner concluded that the Veteran did not meet the diagnostic criteria for a mental disorder, including PTSD.  When asked about any military stressors, the Veteran had endorsed combat experience, reporting that during 1969 service in Vietnam he was attacked several times by Mountain Yards with razor blades and responded with intense fear.  He also reported witnessing a body with part of the head blown off.  Later, however, he clarified that these traumatic events happened in Vietnam, but they did not happen [personally] and/or he did not experience them directly.  Concerning the "Mountain Yard" attacks, he reported that he was never directly attacked, but he feared such an attack on a regular basis based on hearing about such an attack happening to someone else.  Concerning the event during which he saw the corpse, he stated he did not witness the accident.  The examiner concluded, therefore, that the Veteran did not meet the criteria [for military stressors or traumatic events].

The examiner also observed that the Veteran had completed psychological testing in September 2010 as part of a PTSD evaluation, but explained that the results did not support or oppose the diagnosis of PTSD.  Two of the tests were invalid, one due to inconsistency in responding to the items and the other either to overendorsement of all or unusual items or accurate psychosis.  The examiner indicated that because the assessments were not valid, it caused some concern about the validity or accuracy of the Veteran's reporting of symptoms.  Additionally, the examiner explained that the level of severity of the reported nightmares was inconsistent with what would be expected considering his experiences, particularly since he was confronted with feared and not actual events.  The examiner concluded that the Veteran's current difficulties were best explained by a phase-of-life problem associated with his 2010 retirement.

In his August 2011 notice of disagreement, the Veteran stated that he had been in treatment for anxiety and depression because of his experiences in combat in Vietnam when he was 17 years old.  He acknowledged that service connection was denied because he did not meet all of the diagnostic criteria for PTSD and stated that he now had "more medical evidence to show a link between service and his mental health problems."  He enclosed an August 2011 new patient progress note from Dr. J.B., which indicated that a review of systems was negative for anxiety, depressed mood, loss of appetite, poor memory, or sleep disturbance.  

Ongoing treatment records from the West Palm Beach VAMC reflect continued treatment with the clinical social worker and clinical nurse specialist for PTSD, anxiety disorder NOS, and depression.  The diagnosis during West Palm Beach VAMC psychiatry visits in April 2011, January 2012, and April 2012 was rule out PTSD; anxiety disorder NOS.  Similarly, the assessment from an August 2011 psychiatry visit at the Lexington VAMC was anxiety disorder NOS.  The psychiatrist commented that the Veteran was adjusting to retirement.

An October 2012 mental health note documents the Veteran's initial visit with a psychiatrist he had not previously seen.  He described his claimed PTSD symptoms and the psychiatrist conducted a mental status examination.  The Veteran did not describe or identify any claimed stressors.  The diagnosis was PTSD and major depressive disorder.  The Veteran met with the new psychiatrist in November 2012 and again described PTSD symptoms, but did not report any traumatic military event.  The diagnosis was PTSD and depression/anxiety.  An administrative note from the same day reflects that the Veteran asked the new psychiatrist to write a note on his behalf for his PTSD claim.  The psychiatrist detailed the Veteran's reported PTSD symptoms and he opined that his "symptoms seem to be consistent with a DSM-IV diagnosis of PTSD related to his experiences in Vietnam."  The note did not identify a specific traumatic experience related to the Veteran's service in Vietnam.

The Veteran was afforded another VA PTSD examination in July 2013 by another clinical psychologist.  He stated he was constantly worried about being injured or killed while in Vietnam, but otherwise denied having mental health problems.  He identified a military stressor as witnessing "a guy with half his head blown off and body bags laying [sic] around."  He reported that after he returned from Vietnam, he "had PTSD" and experienced nightmares, memories, and being triggered (memories) by diesel fuel and loud noises.  Current symptoms included anxious mood and occasional nightmares.  He described losing interest in woodworking and going out to dinner, stating "it's gotten much worse lately," but when pressed for a time frame stated, "It's been like that since I came back from Vietnam."

The Veteran was administered additional psychological testing (MMPI-2), but the results were reported as invalid due to an elevated TRIN (true response inconsistency) score in the direction of a "nay-saying" style.  Following a detailed review of the claims file, including prior psychological testing reports and the psychiatric diagnoses made by VA treating providers, the examiner concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD or any other mental disorder.

In support of his conclusion, the examiner's report detailed each criterion for a diagnosis of PTSD and explained that the full diagnostic criteria for PTSD were not met.  Noting the diagnoses of PTSD and anxiety disorder by the treating providers, the examiner also explained his difference of opinion with the providers, including the different roles the treatment providers and VA or forensic examiners have.  He noted that treatment professionals are often limited to the patient's self-report to guide diagnosis and treatment, especially with mood disorders.  Additionally, their focus is on symptom alleviation, so diagnoses are used to communicate clusters of symptoms reported by the patient.  A forensic evaluation, on the other hand, focuses on the etiology and/or taxonomy of the presenting problem as much as, if not more than, the pathology.  The examiner added that objective data and the subjective self-report from the Veteran are both utilized in an attempt to maximize construct validity, so as to best communicate the nature of the disorder (if one is present) along with the degree of disability/impairment.

The examiner further explained that by definition, the diagnoses of PTSD and anxiety disorder NOS should not be rendered together based on the definition of "anxiety disorder NOS."  Finally, he explained in detail that although treating providers had diagnosed PTSD, anxiety disorder NOS, and depressive disorder NOS, evidence of impairment was lacking.  He emphasized that the Veteran remained with the military in the National Guard for many years after his tour in Vietnam, eventually retiring in 1996.  He also worked for 33 years for the same company until he retired.  He married shortly after returning from Vietnam and is as still married.  He described his family relationships as "very positive."  He reported no legal or substance abuse problems.  The examiner summarized that the evidence indicative of a mental disorder was lacking.  Finally, the examiner explained that it is not uncommon for a veteran's coping mechanisms to be hindered with the onset of retirement coupled with chronic illness, which appeared to be the case for the Veteran, but this did not constitute a mental disorder.

The Board has considered the medical and lay evidence of record and finds that service connection for a psychiatric disorder, to include PTSD, is not warranted.

To the extent the Veteran contends that he has PTSD, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify) (internal citations omitted).  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.

Nevertheless, for the reasons discussed below, the Board finds that the Veteran is not credible.  First, and foremost, while the Veteran's reported military stressors may be consistent with the places, types, and circumstances of his service in Vietnam during the month of July 1969, the Board reasonably questions the credibility of his reported stressors because his reports have been inconsistent.  For example, he told a VA social worker in August 2010 and VA psychologist in September 2010 that he was attacked and/or threatened by "Mountain Yards" with razors in Vietnam.  However, on VA examination in February 2011, after stating that he was attacked several times by Mountain Yards with razors, he admitted that he was not actually attacked or threatened, but feared such an attack.  

Similarly, while he told the September 2010 VA psychologist that he experienced tracers all over his body in Vietnam and had intrusive memories of tracers coming near him, he did not identify this claimed experience as a military traumatic event on VA examination in either February 2011 or July 2013.  Because his reports of claimed military stressors are inconsistent, it is difficult to know which events, if any, the Veteran personally experienced.  In addition, it appears that the September 2010 treating psychologist relied, in part, on the Veteran's report of being attacked or threatened in Vietnam by Mountain Yards with razors, an event which he later admitted fearing, but never experiencing personally.

Second, his remote assertions that PTSD or other psychiatric symptoms began upon his return from Vietnam and continued are unsupported and contradicted by subsequent active duty and National Guard treatment records spanning a period of more than two decades in which he repeatedly denied psychiatric symptoms and was repeatedly shown to have normal psychiatric function on clinical examination.  During the same period, his service treatment and personnel records document that he performed his military duties without incident, was promoted in grade or rank, continued to serve with the National Guard, and obtained a civilian job where he worked until he retired 33 years later.  In other words, the service treatment and personnel records dated after his July 1969 Vietnam service tend to support the conclusion that he was not experiencing psychiatric symptoms or impairment.    

Further, his entirely negative responses over two consecutive months on PTSD screening in January and February 2010 at different VA facilities and the negative depression screening results support the conclusion that the Veteran had not experienced ongoing symptoms of PTSD and/or depression since military service.  Rather, his responses to the questions on the PTSD and depression screening tools weigh against a finding of a continuity of psychiatric symptomatology since July 1969. 

Finally, the Board finds the Veteran's reports of military traumatic stressors and onset and continuity of psychiatric symptoms to lack credibility because he repeatedly produced inconsistent and unreliable results on psychological testing.  In conclusion, the Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions because the Board does not find him to be a credible historian. 

Turning to the medical opinion evidence, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board has carefully reviewed the reports of the February 2011 and July 2013 VA examining psychologists, who each concluded that the Veteran did not meet the diagnostic criteria for any mental disorder, including PTSD, the reports of the September 2010 treating VA psychologist and October 2012 VA treating psychiatrist, who each diagnosed PTSD and depression.

Regarding the October 2012 diagnosis of PTSD, the Board finds the psychiatrist's opinion holds little probative value because the diagnosis appears to have been rendered without the Veteran even identifying a traumatic experience.  Similarly, with regard to the reports of the VA social worker and clinical nurse specialist noting diagnoses of PTSD, anxiety disorder NOS, and depression, it appears these examining health care professionals relied on the Veteran's own statements in rendering a diagnosis, to include his unsubstantiated account of combat service, as well as a mischaracterization of the other evidence of record in rendering diagnoses.  See, e.g., the February 2011 report from the clinical nurse specialist incorrectly noting the Veteran was diagnosed with "PTSD, Vietnam combat related" by the January 2011 VA psychiatrist.  Additionally, these clinicians do not account for the fact that diagnoses of PTSD and anxiety disorder should not be rendered together, as indicated by the July 2013 VA examiner, nor do they account for the Veteran's many years of Reserve service following Vietnam and decades of work history with no psychiatric complaints.  Moreover, while in no way disputing the competency of these clinicians, the Board finds the opinions of the VA psychologists and psychiatrists have more probative value, based on their advanced education, training and experience with mental health issues.

Considering the conclusions by the September 2010 treating psychologist and the February 2011 and July 2013 VA examining psychologists, the Board finds the opinions of the VA examiners to be persuasive and probative evidence against the claim for service connection for a psychiatric disorder, including PTSD, because each was based on a review of the entire claims file and the conclusions that the Veteran did not have a current psychiatric disorder were thoroughly outlined in each examination report.  Here, each examiner addressed the Veteran's reported military stressors; service records; and post-service treatment records, including results of psychometric testing.  Each examiner detailed that the criteria for a diagnosis of PTSD, or any other mental disorder, were not met and instead attributed the Veteran's current complaints to coping with his 2010 retirement. 

Moreover, the Board finds the conclusion of the July 2013 VA examining psychologist particularly persuasive and probative against the claim for service connection for a psychiatric disorder because he explained in detail how treating VA professionals and VA examiners could arrive at different conclusions as to whether the Veteran has a current disability.  Also, the July 2013 examiner cited numerous examples supporting his conclusion that evidence of impairment indicative of a mental disorder was lacking.

In comparison, the Board finds the conclusion of the September 2010 treating psychologist, who diagnosed PTSD, depressive disorder NOS, and anxiety disorder NOS, less persuasive.  Again, the treating psychologist appears to have relied, in part, on a reported military stressor that the Veteran later admitted he did not experience personally and on another stressor that the Veteran did not mention during either VA examination.  In addition, because the treating psychologist did not have access to the Veteran's claims file and did not appear to review previous VA treatment records, which included negative PTSD and depression screen results, the psychologist likely was not aware of the evidence showing that the Veteran denied symptoms of mental disorder for decades and that he was observed to have normal psychiatric function on numerous examinations.  In summary, the Board finds the opinions of the February 2011 and July 2013 VA examiners that the Veteran does not have a current mental disorder more persuasive and more adequately supported than the September 2010 treating psychologist's conclusion that the Veteran does have current mental disorders.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have a current psychiatric disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current psychiatric disability, has not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for lumbar spine degenerative disc disease and arthrosis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


